USCA4 Appeal: 21-7504       Doc: 20        Filed: 10/14/2022      Pg: 1 of 4




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 21-7504


        CURTIS RICHARDSON, a/k/a Curtis D. Richardson, a/k/a Curtis Dale
        Richardson; SYBIL MCNEIL,

                             Plaintiffs - Appellants,

                      v.

        LORIS POLICE CHIEF, a/k/a Gary Buley; LT. ROBINSON,

                             Defendants - Appellees,

                      and

        MICHAEL MCMILLIAN, U.S. Probation Officer; BRIAN JOHNSON, U.S.
        Probation Officer,

                             Defendants.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Joseph Dawson, III, District Judge. (4:20-cv-03818-JD)


        Submitted: September 30, 2022                                   Decided: October 14, 2022


        Before NIEMEYER, WYNN and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 21-7504      Doc: 20         Filed: 10/14/2022    Pg: 2 of 4




        Curtis Richardson, Sybil McNeil, Appellants Pro Se. Jerome Scott Kozacki, WILLCOX
        BUYCK & WILLIAMS, PA, Florence, South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-7504       Doc: 20         Filed: 10/14/2022      Pg: 3 of 4




        PER CURIAM:

           Curtis Richardson and Sybil McNeil appeal the district court’s order accepting the

        recommendations of the magistrate judge and denying relief on their civil complaint. The

        district court referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B).

        The magistrate judge recommended that relief be denied and advised Richardson and

        McNeil that failure to file timely, specific objections to this recommendation could waive

        appellate review of a district court order based upon the recommendation.

           The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). McNeil has waived appellate review

        by failing to file objections to the magistrate judge’s recommendations relevant to her after

        receiving proper notice. Richardson, having received proper notice, filed timely objections

        to the magistrate judge’s recommendation relevant to him, but has waived appellate review

        because the objections were not specific to the particularized legal recommendations made

        by the magistrate judge. See Martin, 858 F.3d at 245 (holding that, “to preserve for appeal

        an issue in a magistrate judge’s report, a party must object to the finding or

        recommendation on that issue with sufficient specificity so as reasonably to alert the district

        court of the true ground for the objection” (internal quotation marks omitted)).]




                                                      3
USCA4 Appeal: 21-7504      Doc: 20        Filed: 10/14/2022     Pg: 4 of 4




           Accordingly, we affirm the judgment of the district court. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                    AFFIRMED




                                                    4